Citation Nr: 1330136	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  01-07 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated as 0 percent disabling prior to June 2, 2006, as 10 percent disabling prior to February 3, 2011, and as 20 percent disabling since February 3, 2011.  

2.  Entitlement to an increased rating for a right ankle disability, rated as 0 percent disabling prior to February 3, 2011, and as 10 percent disabling since February 3, 2011.  

3.  Entitlement to a compensable rating for a right elbow scar.  

4.  Entitlement to an effective date earlier than February 3, 2011 for the assignment of a 20 percent rating for a lumbar spine disability.  

5.  Entitlement to an effective date earlier than February 3, 2011 for the assignment of a 10 percent rating for a right ankle disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued 0 percent ratings for the Veteran's lumbar spine disability, right ankle disability, and right elbow scar.  

A September 2011 rating decision increased the disability rating for a lumbar spine disability, from 0 percent to 20 percent, effective February 3, 2011, and increased the disability rating for a right ankle disability, from 0 percent to 10 percent, effective February 3, 2011.  Moreover, a July 2012 rating decision increased the disability rating for a lumbar spine disability, from 0 percent to 10 percent, effective June 2, 2006.  However, as these grants do not represent total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, in November 2011, the Veteran filed a timely notice of disagreement with the assigned effective dates in the September 2011 rating decision for the 20 percent rating for a lumbar spine disability and the 10 percent rating for a right ankle disability.

In July 2013, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to increased rating for a lumbar spine disability, right ankle disability, and right elbow scar; and the Veteran's claims of entitlement to effective dates earlier than February 3, 2011 for the assignment of a 20 percent rating for a lumbar spine disability and for the assignment of a 10 percent rating for a right ankle disability.  

The Veteran was last afforded a VA examination for his lumbar spine disability, right ankle disability, and right elbow scar in April 2011, over 2 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examination is not unduly remote, the Veteran has asserted that his conditions have worsened since the previous VA examination and that the last examination was inadequate.  Specifically, the Veteran alleges that the VA examiner did not measure the ranges of motion of his lumbar spine or ankle with a goniometer.  He maintained that he had back pain that radiated all the way down his legs to his knees.  The Veteran also contends that although the VA examiner indicated that the Veteran's right elbow scar was not painful, he had actually reported to the VA examiner that his right elbow scar was painful and tender to the touch.  He asserted that his right elbow scar caused right hand tingling, weakness, and decreased grip.    

Because there may have been changes in the Veteran's conditions, the Board finds that new spine, joints, and skin examinations are needed to fully and fairly evaluate the Veteran's claims for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, a September 2011 rating decision increased the disability rating for a lumbar spine disability, from 0 percent to 20 percent, effective February 3, 2011, and increased the disability rating for a right ankle disability, from 0 percent to 10 percent, effective February 3, 2011.  Following this rating decision, in a November 2011 statement, the Veteran expressed disagreement with the assigned effective dates of his increased disability rating awards.  He indicated that he should have effective dates of 1999 for his disabilities.  The Board construes the Veteran's November 2011 statement as a valid notice of disagreement to the September 2011 rating decision.  See 38 C.F.R. § 20.201 (2012).  The Board notes that special wording is not required for a notice of disagreement and that it only need be in terms that can be reasonably construed as disagreement with the rating determination and a desire for appellate review.  38 C.F.R. § 20.201.              

As the Veteran has filed a timely notice of disagreement with the September 2011 rating decision, the Board is required to remand these issues for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the issues should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In particular, the Veteran reported at his July 2013 travel board hearing that he had just sought treatment at Montcrief Army Community Hospital one month previously.  As these private treatment records are pertinent and may be helpful to the Veteran's claim for increased rating for a lumbar spine disability, they should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a lumbar spine disability, a right ankle disability, and a right elbow scar.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  The Veteran should specifically be asked to provide an appropriate release form for the Montcrief Army Community Hospital, if necessary.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for a VA spine examination to determine the current severity of his lumbar spine disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should describe all symptomatology, to include range of motion of the lumbar spine (specifying at what degree in motion pain begins).  The examiner should also describe any functional loss pertaining to the service-connected lumbar spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also determine whether the Veteran has ankylosis of the lumbar spine.  The examiner should indicate whether the Veteran had any incapacitating episodes (periods which require bed rest prescribed by a physician and treatment by a physician) during the past 12 months, and if so, the duration of these incapacitating episodes.  The examiner should also conduct neurological testing to determine if the Veteran has neurological symptoms related to his lumbar spine disability.    

Additionally, the examiner should determine whether the Veteran has severe limitation of motion of the lumbar spine; severe intervertebral disc syndrome, with recurring attacks and intermittent relief; pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief; or severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of joint space, or some of the symptoms of severe lumbosacral strain with abnormal mobility on forced motion.   

The medical rationale for all opinions expressed should be provided.

3.  Schedule the Veteran for a VA joints examination to determine the current severity of his right ankle disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should describe all symptomatology, to include range of motion of the right ankle (specifying at what degree in motion pain begins).  The examiner should also describe any functional loss pertaining to the service-connected right ankle disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also determine whether the Veteran has ankylosis of the ankle; marked limited motion of the ankle; ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  

The medical rationale for all opinions expressed should be provided.

4.  Schedule the Veteran for a VA skin examination to determine the current severity of his right elbow scar.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should determine whether the scar is superficial or deep, unstable, painful on examination, tender and painful on objective demonstration, poorly nourished with repeated ulceration, or causes limited motion or function.  The examiner should also measure the area or areas of the scar.  

The medical rationale for all opinions expressed should be provided.

5.  Issue a statement of the case pertaining to the issues of entitlement to effective dates earlier than February 3, 2011 for the assignment of a 20 percent rating for a lumbar spine disability, and for the assignment of a 10 percent rating for a right ankle disability, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed.

6.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


